     Case 1:17-cv-01370-DAD-SAB Document 85 Filed 03/11/21 Page 1 of 3



1

2

3

4

5                                 UNITED STATES DISTRICT COURT

6                               EASTERN DISTRICT OF CALIFORNIA

7

8     DEVONTE B. HARRIS,                                Case No. 1:17-cv-01370-DAD-SAB (PC)
9                        Plaintiff,
10            v.                                        ORDER SETTING SETTLEMENT
                                                        CONFERENCE
11    T. QUILLEN, et al.,
12                       Defendants.
13

14          Plaintiff Devonte B. Harris is appearing pro se and in forma pauperis in this civil rights

15   action pursuant to 42 U.S.C. § 1983. The court has determined that this case will benefit from a

16   settlement conference. Therefore, this case will be referred to Magistrate Judge Barbara A.

17   McAuliffe for the court’s Settlement Week program to conduct a settlement conference on May

18   27, 2021 at 9:30 a.m. In light of the coronavirus (COVID-19) outbreak and evolving coronavirus

19   protocols, the court finds that the parties shall appear remotely via the Zoom videoconferencing

20   application.

21          Counsel for Defendants shall contact Courtroom Deputy, Esther Valdez, at (559) 499-

22   5788 or evaldez@caed.uscourts.gov for the video and dial-in information, including any

23   necessary passcodes, for all parties. Counsel for Defendants is also required to arrange for

24   Plaintiff’s participation by contacting the Litigation Coordinator at the institution where Plaintiff

25   is housed and providing the necessary Zoom contact information.

26          The parties shall each submit to Judge McAuliffe a confidential settlement conference

27   statement, as described below, to arrive at least seven days prior (one week) to the conference.

28
                                                        1
     Case 1:17-cv-01370-DAD-SAB Document 85 Filed 03/11/21 Page 2 of 3



1           The court puts the parties on notice that if Plaintiff has any outstanding criminal

2    restitution obligation, fines and/or penalties, these settlement negotiations shall not be geared

3    towards what the restitution obligation is, but what the value of the case itself is to each side,

4    irrespective of any outstanding restitution obligation.

5           In accordance with the above, IT IS HEREBY ORDERED that:

6           1. This case is set for a remote settlement conference before Magistrate Judge Barbara A.

7               McAuliffe on May 27, 2021 at 9:30 a.m.

8           2. A representative with full and unlimited authority to negotiate and enter into a binding

9               settlement shall attend in person.

10          3. Those in attendance must be prepared to discuss the claims, defenses and damages.

11              The failure of any counsel, party or authorized person subject to this order to appear in

12              person may result in the cancellation of the conference and the imposition of

13              sanctions. The manner and timing of Plaintiff’s transportation to and from the

14              conference is within the discretion of CDCR.

15              4. Defendants shall provide a confidential settlement statement to the following email

16              address: bamorders@caed.uscourts.gov. Plaintiff shall mail his confidential

17              settlement statement to U.S. District Court, 2500 Tulare Street, Fresno, California

18              93721, “Attention: Magistrate Judge Barbara A. McAuliffe.” The envelope shall

19              be marked “Confidential Settlement Statement.” Settlement statements shall arrive no

20              later than May 20, 2021. Parties shall also file a Notice of Submission of Confidential

21              Settlement Conference Statement (See Local Rule 270(d)). Settlement statements

22              should not be filed with the Clerk of the Court nor served on any other party.

23              Settlement statements shall be clearly marked “confidential” with the date and time of

24              the settlement conference indicated prominently thereon.

25          5. The confidential settlement statement shall be no longer than five pages in length,

26              typed or neatly printed, and include the following:

27              a. A brief statement of the facts of the case.

28
                                                         2
     Case 1:17-cv-01370-DAD-SAB Document 85 Filed 03/11/21 Page 3 of 3



1                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

2                    which the claims are founded; a forthright evaluation of the parties’ likelihood of

3                    prevailing on the claims and defenses; and a description of the major issues in

4                    dispute.

5                c. An estimate of the cost and time to be expended for further discovery, pretrial, and

6                    trial.

7                d. The party’s position on settlement, including present demands and offers and a

8                    history of past settlement discussions, offers, and demands.

9                e. A brief statement of each party’s expectations and goals for the settlement

10                   conference, including how much a party is willing to accept and/or willing to pay.

11               f. If the parties intend to discuss the joint settlement of any other actions or claims

12                   not in this suit, give a brief description of each action or claim as set forth above,

13                   including case number(s) if applicable.

14            6. If a settlement is reached at any time prior to the settlement conference, defense

15               counsel is to immediately inform the courtroom deputy of Magistrate Judge McAuliffe

16               and file a Notice of Settlement in accordance with Local Rule 160.

17            7. The parties remain obligated to keep the court informed of their current address at all

18               time during the stay and while the action is pending. Any change of address must be

19               reported promptly to the court in a separate document captioned for this case and

20               entitled “Notice of Change of Address.” See Local Rule 182(f).

21            8. A failure to follow these procedures may result in the imposition of sanctions by the

22               court.

23
     IT IS SO ORDERED.
24

25   Dated:     March 11, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         3
